Case 4:19-cv-00494-SDJ-CAN Document 90 Filed 07/22/20 Page 1 of 10 PageID #: 475




                       UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF TEXAS


     CRAIG CUNNINGHAM,
     Plaintiff,

     v.

     MANASSEH JORDAN MINISTRIES,                         Civil Action No. 4:19-cv-00494
     INC., BULLION FITNESS INC.,
     KINGDOM MINISTRIES CHURCH,
     INC., YAKIM MANASSEH JORDAN,
     AKA MANASSEH JORDAN, MJ
     MINISTRIES SPREADING THE
     GOSPEL, INC., AND JOHN/JANE DOES
     1-5


     Defendants



          Plaintiff’s Request for Judicial Notice and Supplemental Response in
     Opposition to the Defendant’s Motion to Dismiss for Lack of Personal Jurisdiction


           The Plaintiff is submitting this supplemental response based on newly acquired

    information that is highly relevant to the Defendants’ pending motion.

           First, the Plaintiff has obtained evidence in discovery that MJ Ministries

    Spreading the Gospel, Inc. is directly involved with Yakim Jordan and is directly

    involved in the telemarketing calls placed to the Plaintiff, contrary to the position taken

    by the Defendant MJ Ministries Spreading the Gospel, Inc.

           Second, Plaintiff has obtained evidence that Yakim Jordan is affiliated with MJ

    Ministries Spreading the Gospel, Inc., despite claims to the contrary.

           Third, Plaintiff has obtained evidence that the affidavits by Luther McKinstry in
Case 4:19-cv-00494-SDJ-CAN Document 90 Filed 07/22/20 Page 2 of 10 PageID #: 476




    support of the Defendant’s Motion to Dismiss were inaccurate and potentially resulted in

    perjury.

                                           ARGUMENT

       A. Yakim Jordan maintained an account at Ytel, Inc., an automated telephone
          dialing company, in the name of Manasseh Jordan Ministries, which
          Defendant MJ Ministries Spreading the Gospel, Inc. used.


           According to an affidavit from Ytel, Inc.’s custodian of records, Yakim Jordan

    (“Yakim”) was a customer of Ytel and maintained a dialing account for making

    automated telephone calls under the name of “Manasseh Jordan Ministries”. (Ex. A.)

    Yakim Jordan formed the Ytel account, numbered 18307, in February 2013 and

    maintained it through 2020. Yakim Jordan is named as the account owner. Yakim Jordan

    placed some 195 calls to the Plaintiff from December 2018 through December 2019

    through Ytel, for which Ytel provided phone records. (Ex. B.) Yakim had 8,523 caller ID

    numbers assigned to his Ytel account for placing outgoing calls. Of these 8000+ caller

    ID’s, 539 were Texas based phone numbers for which Yakim utilized to place outgoing

    telephone calls to Texas residents in order to trick them into thinking they were receiving

    calls from someone in Texas. (Exs. C, C-1.) In total, Yakim placed at least 95 calls from

    December 2018 through December 2019 from Texas caller ID’s to the Plaintiff’s Texas

    number through Ytel. (Ex. D.)

           By placing almost 100 calls over the course of a year using Texas numbers to a

    Texas area code, Yakim, Manasseh, and MJ Ministries Spreading the Gospel have

    purposely availed themselves of the benefits and protections of Texas, and are therefore

    subject to specific personal jurisdiction in Texas for these calls.
Case 4:19-cv-00494-SDJ-CAN Document 90 Filed 07/22/20 Page 3 of 10 PageID #: 477




        B. MJ Ministries Spreading the Gospel, Inc. paid Ytel directly for the dialing
           minutes used by the aforementioned account purportedly in Yakim Jordan’s
           name

            Bank records for MJ Ministries Spreading the Gospel, Inc. (“MJ Spreading”)

    reflect that MJ Spreading paid Ytel $56,500 over the span of three months in 2019 for

    dialing minutes. MJ Spreading deposited these funds into the Ytel account for Yakim

    Jordan and Manasseh Jordan Ministries, Inc (“MJ Ministries”). (Exs. E, E-1.) There are 8

    wire transfers are summarized below in a table:

     July 2019      $12,500.00 6 month total 8 transactions
          $5,000.00      07/15    $56,500.00
          $5,000.00      07/22
          $2,500.00      07/30
     June 2019      $35,000.00
         $15,000.00      06/03
         $15,000.00      06/10
          $2,500.00      06/19
          $2,500.00      06/25
     May 2019                0
     April 2019      $9,000.00
          $9,000.00      04/04



            Defendant MJ Spreading denied under oath paying any money to Ytel in 2019

    (Def. MJ Spreading’s Resp. to Interrogs. #2, 17.) and denied retaining Ytel in any

    capacity in 2019 (Def. MJ Spreading’s Resp. to Interrog. #2.) In their sworn interrogatory

    responses, MJ Spreading also denied having the ability to engage in automated telephone

    solicitations (Def. MJ Spreading’s Resp. to Interrogs. #1, 9.) However, these assertions

    are incongruous with the fact that MJ Spreading paid over $56,500 to Ytel into account

    number 18307, which placed 195 calls to the Plaintiff, not to mention thousands of other

    Texans. MJ Spreading further denied under oath knowing the identity of or having the

    contact information for the entity that called the Plaintiff, despite directly having

    deposited funds into the Ytel account owned by Yakim Jordan and MJ Ministries. (Def.
Case 4:19-cv-00494-SDJ-CAN Document 90 Filed 07/22/20 Page 4 of 10 PageID #: 478




    MJ Spreading’s Resp. to Interrog. #3., Ex. F.)

           By directly paying for the dialing minutes used to call into Texas, MJ Spreading

    has taken affirmative steps that it knew would result in calls into Texas, and, in so doing,

    purposefully availed themselves of monetary benefit from Texas residents, and the

    benefits of the Texas economy. Additionally, by maintaining 500+ Texas phone numbers

    associated with the Ytel account, MJ Spreading has demonstrated that connect with

    Texas, including its courts, is reasonably foreseeable. It has demonstrated a willingness to

    be hailed by and contacted by Texas residents at its local telephone numbers, and

    therefore it is likewise foreseeable that it may be hailed into court in Texas.


       C. MJ Ministries Spreading the Gospel paid Manasseh Jordan’s account at Ytel
          for dialing minutes during months in which the Plaintiff received
          telemarketing calls from Yakim Jordan


    MJ Spreading paid Ytel directly for dialing minutes used by Yakim Jordan’s Ytel account

    in multiple months duirng which the Plaintiff received calls. (Ex. D Highlighted Cells .)

    This evidence establishes a monetary trail between MJ Spreading, Yakim Jordan, MJ

    Ministries, and the illegal telemarketing calls received by the Plaintiff in Texas.

    By paying directly for the dialing minutes that resulted in calls into Texas, using Texas-

    based phone numbers, MJ Spreading have purposefully availed themselves of the benefits

    of Texas, anticipated collecting money from Texas residents, and certainly could have

    anticipated being hailed into court in Texas as the result of their “charitable” solicitations

    to Texas residents, not only arising out of telemarketing violations, but also for violations

    of, inter alia, Texas’ Business and Commerce and Business Organization codes.

       D. Yakim Jordan is a signer on the PayPal account for MJ Ministrises
          Spreading the Gospel, Inc., which indicates a clear financial relationship and
Case 4:19-cv-00494-SDJ-CAN Document 90 Filed 07/22/20 Page 5 of 10 PageID #: 479




           control between Yakim Jordan and MJ Ministries Spreading the Gospel, Inc.
           Despite the repeated and false sworn representations and affidavits to the court by

    two purported MJ Spreading officers, Steven Sledge and Luther McKinstry, that MJ

    Spreading has no relationship with MJ Ministries or Yakim Jordan individually, nothing

    could be further from the truth (Exs. H, I.) This is becauseYakim Jordan listed as a signer

    on MJ Spreading’s financial accounts. (Ex. J.) Yakim was a signer on this account as

    early as November 7, 2019. Furthermore, the wire transfers to Yakim’s Ytel account

    occurred in the middle of 2019, before purported MJ Spreading officer Steven Sledge

    signed his affidavit, indicating that Sledge knew he was falsely signing a document when

    MJ Spreading’s bank records demonstrate payments, and therefore an affiliation, between

    MJ Spreading and Yakim Jordan and MJ Ministries.


           This monetary trail is no mere coincidence nor a one-time occurrence, either.

    PayPal records list Yakim Jordan twice as a signer on MJ Ministries’ financial account at

    PayPal, with entry listing dates of November 7, 2019 and April 16, 2020, at the same

    address. This indicates involvement and control over the financial affairs of MJ

    Spreading by Yakim Jordan personally. For this reason, purported MJ Spreading officer

    Luther McKinstry knew he was falsely signing an affidavit by claiming that there was no

    affiliation between MJ Spreading and Yakim Jordan, when Yakim Jordan was listed twice

    as an authorized signer on MJ Spreading’s PayPal Account.


           Although the Plaintiff contends that MJ Spreading’s use of and payment for

    Yakim Jordan’s personal Ytel account to place calls to Texas residents is sufficient to

    confer personal jurisdiction over both Yakim and MJ Spreading, adding Yakim Jordan as

    an authorized signer on the financial accounts for MJ Spreading demonstrates that there is
Case 4:19-cv-00494-SDJ-CAN Document 90 Filed 07/22/20 Page 6 of 10 PageID #: 480




    a sufficient personal connection between Yakim and MJ Spreading so as to establish both

    personal jurisdiction over the two, as well as individual liability.


       E. Defendants have provided perjured affidavits in support of their Motion to
          Dismiss
           MJ Spreading’s purported Chief Executive and Financial Officer, Luther

    McKinstry, signed his affidavit on January 14, 2020. (Ex. I ¶ 2.) In this affidavit,

    McKinstry claimed that there was no affiliation between Yakim and MJ Spreading. (Ex. I

    ¶ 6.) McKinstry made these claims and executed this affidavit well after MJ Spreading

    had added Yakim to its PayPal Account. Indeed, when MJ Spreading’s PayPal account

    was updated on April 16, 2020 and again added Yakim, McKinstry doubled down on his

    lie and did not take any steps to amend or clarify his affidavit.

           In addition, McKinstry stated that MJ Spreading did not engage in automated

    telephone solicitations, despite having deposited over $56,500 into Yakim and MJ

    Ministries’ Ytel account months prior to the execution of his affidavit. (Ex. I ¶¶ 7-9.) It

    stretches credulity to believe that McKinstry, as MJ Spreading’s CEO and CFO, had no

    clue that MJ Spreading was making these payments.

           McKinstry therefore made two materially false and misleading statements to this

    Court under oath. Firstly, McKinstry lied in stating that there was no affiliation between

    Yakim and MJ Spreading, when there very clearly was, going as far as MJ Spreading

    adding Yakim as an authorized signer on its PayPal account. Secondly, McKinstry lied in

    stating that MJ Spreading did not engage in any automated telephone solitications,

    despite having deposited over $56,500 into Yakim and MJ Ministries’ Ytel account.

           Wayne Taylor a board member of MJ Ministries also executed a false affidavit

    and false verification to materially false interrogatory answers and gave perjured
Case 4:19-cv-00494-SDJ-CAN Document 90 Filed 07/22/20 Page 7 of 10 PageID #: 481




    testimony in response to the Plaintiff’s second set of interrogatories where he stated MJ

    Ministries did not pay Yakim Jordan to make calls in 2018 or 2019 and that Yakim Jordan

    doesn’t work for or at the direction of MJ Ministries and that Yakim was not instructed or

    paid to make phone calls. Ex K Interrogatory #2 and 3 Responses to Plaintiff’s Second set

    of discovery to defendants.

                                            Conclusion

       Throughout this case, MJ Spreading’s primary argument has been that Yakim Jordan

    and MJ Ministries are not affiliated with MJ Spreading, that they are completely separate

    entities, and that the Plaintiff is unable to hold MJ Spreading accountable for actions

    committed by allegedly unrelated third parties.

       This contention, that the Defendants are unrelated, however, is a lie. Not only did MJ

    Spreading pay, via bank wire transfer, over $56,500 into Yakim Jordan and MJ

    Ministries’ Ytel telemarketing account, which provided the funding to use over five

    hundred Texas telephone numbers to blast-call Texas residents, but MJ Spreading added

    Yakim Jordan as an authorized signer on its PayPal account. This conduct is not wholly

    unrelated to the calls Plaintiff received, either. During the identified months in which MJ

    Spreading deposited funds into Yakim and MJ Ministries’ Ytel account, Plaintiff received

    at least twenty-five calls. Plaintiff anticipates that more extensive discovery will identify

    more payments, bank accounts, and calling records linking the Defendants to each other

    through a complex network of shell companies and individual patsies ultimately

    controlled by Yakim Jordan and MJ Ministries. MJ Spreading is merely one such entity.

       To add insult to injury and make Plaintiff’s work in proving his case all the more

    difficult, MJ Spreading has provided false affidavits claiming Yakim Jordan had no
Case 4:19-cv-00494-SDJ-CAN Document 90 Filed 07/22/20 Page 8 of 10 PageID #: 482




    affiliation with it, when in fact Yakim Jordan was a signer on MJ Spreading’s financial

    accounts and MJ Spreading made payments into Yakim’s Ytel account. MJ Spreading has

    falsely stated under oath in its interrogatories that it did not pay any money to Ytel, never

    retained Ytel, and never placed any automated calls, through Ytel or otherwise, despite its

    banking records showing over $56,500 in payments to Ytel over the course of three

    months and later adding Yakim Jordan as an authorized signer on its PayPal accounts.

       For the foregoing reasons, this honorable Court should deny MJ Ministries Spreading

    the Gospel Inc’s Motion to Dismiss and find that this Court has personal jurisdiction over

    the Defendants.




                                    7/21/2020
    Craig Cunningham, Plaintiff, Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075
Case 4:19-cv-00494-SDJ-CAN Document 90 Filed 07/22/20 Page 9 of 10 PageID #: 483




                       UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF TEXAS


     CRAIG CUNNINGHAM,                                §
     Plaintiff,                                       §
                                                      §
     v.                                               §
                                                      §
     Manasseh Jordan Ministries, Inc., Bullion        §   4:19-cv-00494
     Fitness Inc., Kingdom Ministries Church,         §
     Inc., Yakim Manasseh Jordan, aka Manasseh        §
                                                      §
     Jordan, MJ Ministries Spreading the Gospel,
     Inc., John/Jane Does 1-5


     Defendant




                                Plaintiff’s Certificate of Service


    1. I hereby certify a true copy of the foregoing was sent to the Defendants in this case.




                                     7/21/2020


    Craig Cunningham, Plaintiff, Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075
Case 4:19-cv-00494-SDJ-CAN Document 90 Filed 07/22/20 Page 10 of 10 PageID #: 484
